                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 1 of 20 Page ID #:1




                                                                                  1 Daniel A. Berman (State Bar No. 161696)
                                                                                    dberman@wshblaw.com
                                                                                  2 Tracy M. Lewis (State Bar No. 232985)
                                                                                    tlewis@wshblaw.com
                                                                                  3 Richard E. Zelonka (Pro Hac Vice Forthcoming)
                                                                                    rzelonka@wshblaw.com
                                                                                  4 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                    6A Liberty Street, Suite 200
                                                                                  5 Aliso Viejo, California 92656
                                                                                    Phone: 949-757-4500 ♦ Fax: 949-757-4550
                                                                                  6
                                                                                    Attorneys for Plaintiff, LIBERTY MUTUAL INSURANCE EUROPE, LTD.
                                                                                  7
                                                                                  8                               UNITED STATES DISTRICT COURT
                                                                                  9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                 10                                     SOUTHERN DIVISION
                                                                                 11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 LIBERTY MUTUAL INSURANCE                        Case No.
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                    EUROPE, LTD.,
                                                                                 13                                                 COMPLAINT FOR
                                                 Attorneys at Law




                                                                                              Plaintiff,                            DECLARATORY JUDGMENT
                                                                                 14
                                                                                    v.
                                                                                 15
                                                                                    RONALD NEWMAN, an individual;                   Trial Date:         None Set
                                                                                 16 GREG NEWMAN, an individual;
                                                                                    NEWPORT SHARKEEZ INC DBA
                                                                                 17 BAJA        SHARKEEZ-NEWPORT
                                                                                    BEACH, a California corporation; GREG
                                                                                 18 PAPPAS, an individual; CHRIS
                                                                                    PAPPAS, an individual; MARK
                                                                                 19 SERVENTI, an individual; RALPH
                                                                                    NUDO, an individual and WOODY'S
                                                                                 20 GROUP, INC., a California corporation.
                                                                                 21                      Defendants.
                                                                                 22
                                                                                 23                           COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                 24            LIBERTY MUTUAL INSURANCE EUROPE, LTD (“Liberty”) files this
                                                                                 25 Complaint for Declaratory Judgment against RONALD NEWMAN, an individual;
                                                                                 26 GREG NEWMAN, an individual; NEWPORT SHARKEEZ INC DBA BAJA
                                                                                 27 SHARKEEZ-NEWPORT BEACH, a California corporation; GREG PAPPAS, an
                                                                                 28 individual; CHRIS PAPPAS, an individual; MARK SERVENTI, an individual;
                                                                                      14954339.1:10461-0095                                                        Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 2 of 20 Page ID #:2




                                                                                  1 RALPH NUDO, an individual; and WOODY'S GROUP, INC., a California
                                                                                  2 corporation, seeking a determination regarding its rights and duties under Policy
                                                                                  3 No. HP-0000014-0 (the "Policy"), stating as follows:
                                                                                  4                                    NATURE OF THE ACTION
                                                                                  5            1.        This is a declaratory judgment action to determine Liberty's obligations
                                                                                  6 under the Policy to defend and/or indemnify RONALD NEWMAN, GREG
                                                                                  7 NEWMAN, and NEWPORT SHARKEEZ INC DBA BAJA SHARKEEZ-
                                                                                  8 NEWPORT BEACH, in connection with litigation initiated in the Orange County
                                                                                  9 Superior Court of California, Case No. 30-2018-01032672-CU-MC-CJC ("
                                                                                 10 Underlying Lawsuit"). The Underlying Lawsuit stems from claims and cross-
                                                                                 11 claims involving alleged breaches of contract, contractual interference and libel, in
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 connection with the real property located at 2318 W. Newport Blvd., Newport
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13 Beach, California ("Subject Property"). A true and correct copy of the Policy to
                                                 Attorneys at Law




                                                                                 14 which Liberty subscribed for the period of January 29, 2015 to January 29, 2016 is
                                                                                 15 attached as Exhibit A (the “Policy”). A true and correct copy of the Underlying
                                                                                 16 Lawsuit's operative Second Amended Cross-Complaint filed by GREG PAPPAS, an
                                                                                 17 individual; CHRIS PAPPAS, an individual; MARK SERVENTI, an individual; and
                                                                                 18 RALPH NUDO, an individual (hereinafter collectively "Pappas Group"); against
                                                                                 19 RONALD NEWMAN, GREG NEWMAN, and NEWPORT SHARKEEZ INC DBA
                                                                                 20 BAJA SHARKEEZ-NEWPORT BEACH is attached as Exhibit B.
                                                                                 21            2.        Liberty brings this insurance coverage action seeking a declaration
                                                                                 22 under 28 U.S.C. § 2201 that it has no duty to defend or indemnify RONALD
                                                                                 23 NEWMAN, GREG NEWMAN, and/or NEWPORT SHARKEEZ INC DBA BAJA
                                                                                 24 SHARKEEZ-NEWPORT BEACH in the Underlying Lawsuit pursuant to multiple
                                                                                 25 provisions of the Policy and well-established California law.
                                                                                 26            3.        Liberty has included the Pappas Group and WOODY'S GROUP, INC.,
                                                                                 27 a California corporation, as defendants to this action to ensure that all parties
                                                                                 28 required to effectuate complete relief of the issues set forth herein are included.
                                                                                      14954339.1:10461-0095
                                                                                                                                     -2-                                  Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 3 of 20 Page ID #:3




                                                                                  1                           THE PARTIES, JURISDICTION, AND VENUE
                                                                                  2            4.        Liberty is a private limited company organized and existing under the
                                                                                  3 laws of England and Wales, with its principal place of business in the United
                                                                                  4 Kingdom. Liberty is a citizen of the United Kingdom1.
                                                                                  5            5.        RONALD NEWMAN is an individual residing in Manhattan Beach,
                                                                                  6 California. GREG NEWMAN is an individual residing in Hermosa Beach,
                                                                                  7 California. RONALD and GREG NEWMAN ("Newmans") both serve as officers
                                                                                  8 of NEWPORT SHARKEEZ INC DBA BAJA SHARKEEZ-NEWPORT BEACH
                                                                                  9 ("Newport Sharkeez"). The street address for the principal executive office of
                                                                                 10 Newport Sharkeez is 703 Pier Ave., Suite B-815, Hermosa Beach, California 90254.
                                                                                 11 The street address for the principal business office in California is 114 McFadden,
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 Newport Beach, California, 92663. Newport Sharkeez therefore also resides in
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13 California. Finally, Newport Sharkeez's registered agent, Lisa C Newman, may be
                                                 Attorneys at Law




                                                                                 14 served at 2150 Circle Drive, Hermosa Beach, California, 90254. Thus, for the
                                                                                 15 purposes of diversity, the Newmans and Newport Sharkeez are citizens of
                                                                                 16 California.
                                                                                 17            6.        GREG PAPPAS is an adult individual residing in Orange County,
                                                                                 18 California. CHRIS PAPPAS is an individual residing in Orange County, California.
                                                                                 19 MARK SERVENTI is an adult individual residing in San Bernardino County,
                                                                                 20 California. RALPH NUDO is an adult individual residing in San Bernardino
                                                                                 21 County, California. For the purposes of diversity, Pappas, Serventi, and Nudo are
                                                                                 22            1
                                                                                                   For the Court's convenience, "private limited companies in the U[nited] K[ingdom] are
                                                                                 23 treated as corporations for the purposes of diversity subject-matter jurisdiction." SHLD, LLC v.
                                                                                      Hall, 15 CIV. 6225 LLS, 2015 WL 5772261, at *2 (S.D.N.Y. Sept. 29, 2015) (citation omitted);
                                                                                 24 see Simon Holdings PLC Group of Companies U.K. v. Klenz, 878 F. Supp. 210, 211 (M.D. Fla.
                                                                                 25 1995) (treating a private limited company “incorporated under the laws of the United Kingdom” as
                                                                                    a corporation for diversity and subject matter jurisdiction purposes pursuant to a determination of
                                                                                 26 its citizenship under 28 U.S.C. § 1332); Chok v. S & W Berisford, PLC, 624 F.Supp. 440, 441
                                                                                    (S.D.N.Y.1985) (in which the court accepts the parties' agreement that a British private limited
                                                                                 27 company “is a corporation formed under the laws of the United Kingdom,” and therefore treats it
                                                                                 28 as a corporation for purposes of diversity determination).
                                                                                      14954339.1:10461-0095
                                                                                                                                        -3-                                        Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 4 of 20 Page ID #:4




                                                                                  1 all citizens of California.
                                                                                  2            7.        WOODY'S GROUP, INC., a California corporation with its principal
                                                                                  3 executive office and principal place of business at the Subject Property in Newport
                                                                                  4 Beach, California. Woody’s Group, Inc. is a citizen of California.
                                                                                  5            8.        Complete diversity of citizenship exists between Liberty, the
                                                                                  6 Newmans, Newport Sharkeez, the Pappas Group and WOODY'S GROUP, INC.,
                                                                                  7 because Liberty is a citizen of the United Kingdom whereas the Newmans, Newport
                                                                                  8 Sharkeez, Pappas Group and WOODY'S GROUP, INC., are California citizens.
                                                                                  9 Further, the amount in controversy exceeds $75,000.
                                                                                 10            9.        This Court has subject matter jurisdiction over this matter pursuant to
                                                                                 11 28 U.S.C. § 1332 because the parties are diverse and the amount in controversy
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 exceeds $75,000, exclusive of interest and costs.
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13            10.       This Court has personal jurisdiction over the Newmans, Newport
                                                 Attorneys at Law




                                                                                 14 Sharkeez, Pappas Group and WOODY'S GROUP, INC., because all of them reside
                                                                                 15 in California. Further, the Policy was delivered to Newport Sharkeez in California
                                                                                 16 with the understanding that its duties under the Policy would be performed in
                                                                                 17 California. Newport Sharkeez lists a Newport Beach, California address on the
                                                                                 18 Policy's Declaration Page. See Ex. A at p. 1.
                                                                                 19            11.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a
                                                                                 20 substantial part of the events or omissions giving rise to the claims occurred in the
                                                                                 21 Southern District of California, namely the Policy's delivery and the actual
                                                                                 22 management and operation of Newport Sharkeez's business, as well as the fact the
                                                                                 23 subject of the Underlying Lawsuit is real property located in Newport Beach,
                                                                                 24 California.
                                                                                 25            12.       This action is brought under 28 U.S.C. § 2201 and seeks a declaration
                                                                                 26 regarding Liberty's obligations to defend and/or indemnify the Newmans and/or
                                                                                 27 Newport Sharkeez under the Policy. An actual and justiciable dispute over those
                                                                                 28 duties, rights, and obligations exists between the Parties.
                                                                                      14954339.1:10461-0095
                                                                                                                                     -4-                                   Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 5 of 20 Page ID #:5




                                                                                  1                                               FACTS
                                                                                  2            13.       In June 2005, the Pappas Group purchased a restaurant/bar known as
                                                                                  3 Woody's Warf, located at 2318 W. Newport Blvd., Newport Beach, California
                                                                                  4 ("Subject Property") from Ralph Furra (“Furra”). Liberty is informed and believes
                                                                                  5 that Woody’s Group, Inc., a California corporation, is the corporate entity that
                                                                                  6 actually owns and operates Woody’s Wharf. In June 2005, the Pappas Group (with
                                                                                  7 no reference to Woody’s Group Inc.) entered into a long-term Restaurant Lease
                                                                                  8 Agreement for the Subject Property. The Pappas Group's lease commenced on 1
                                                                                  9 June 2005 and was set to expire on 31 May 2020. Article XX of the Pappas Group
                                                                                 10 lease provides that the Pappas Group has a restricted right of first refusal for a lease
                                                                                 11 extension. A true and correct copy of the Pappas Group's lease agreement is
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 attached hereto as Exhibit 1 to Exhibit B.
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13            14.       Liberty is informed and believes that in the Fall of 2015, the Newmans
                                                 Attorneys at Law




                                                                                 14 expressed a desire to purchase Woody's Warf from the Pappas Group. Liberty is
                                                                                 15 informed and believes that the Newmans completed their due diligence in
                                                                                 16 investigating Woody's Warf's business and operations. During the course of the due
                                                                                 17 diligence process, the Newmans allegedly came into knowledge of Woody's Warf's
                                                                                 18 finances, lease terms and other private business information. Ultimately, the
                                                                                 19 purchase/sales discussions failed.
                                                                                 20            15.       On December 5, 2015, the Newmans, in their individual capacity,
                                                                                 21 wrote to Furra regarding their interest in leasing the Subject Property. Via that email
                                                                                 22 communication, the Newmans advised Furra of the failed purchase/sales discussions
                                                                                 23 and made various statements about the Pappas Group, which are now alleged to
                                                                                 24 constitute Libel and Trade Libel. That email communication makes no reference to
                                                                                 25 Newport Sharkeez and does not indicate it was issued on behalf of Newport
                                                                                 26 Sharkeez. A true and correct copy of that email communication is attached hereto as
                                                                                 27 Exhibit 5 to Exhibit B.
                                                                                 28 / / /
                                                                                      14954339.1:10461-0095
                                                                                                                                    -5-                                  Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 6 of 20 Page ID #:6




                                                                                  1            16.       On February 18, 2016, the Newmans, in their individual capacity,
                                                                                  2 entered into a Restaurant Lease Agreement with Furra for the Subject Property.
                                                                                  3 That Restaurant Lease Agreement is alleged to constitute Intentional Interference
                                                                                  4 with Contractual Relations, Intentional Interference with Prospective Economic
                                                                                  5 Advantage, Negligent Interference with Prospective Economic Advantage and
                                                                                  6 Unfair Competition under Business and Professions Code §17200. There is no
                                                                                  7 reference to Newport Sharkeez in that Lease Agreement. The lease was set to
                                                                                  8 commence on June 1, 2020 and terminate on May 31, 2035. As part of the
                                                                                  9 arrangement, since February 2016 and until commencement of the lease, the
                                                                                 10 Newmans had paid to Furra an additional $100,000.00 per year. Liberty is informed
                                                                                 11 and believes those monies were paid by the Newmans, in their individual capacity,
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 to Furra with no reference to Newport Sharkeez on the subject checks. A true and
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13 correct copy of the Newmans' Restaurant Lease Agreement with Furra is attached
                                                 Attorneys at Law




                                                                                 14 hereto as Exhibit 4 to Exhibit B.
                                                                                 15            17.       On November 5, 2018, the Pappas Group learned of the Newmans’
                                                                                 16 Lease Agreement for the Subject Property. The Pappas Group asserted the
                                                                                 17 Newmans' Lease Agreement was improper and in violation of the restricted first
                                                                                 18 right of refusal provision set forth in their Restaurant Lease Agreement.
                                                                                 19            18.       On November 15 2018, Furra filed the Underlying Lawsuit against the
                                                                                 20 Pappas Group asserting a cause of action for Declaratory Relief, seeking
                                                                                 21 adjudication of the rights of Furra and the Pappas Group.
                                                                                 22            19.       On February 6, 2019, the Pappas Group filed their original Cross-
                                                                                 23 Complaint against Furra alone. Liberty is informed and believes that during the
                                                                                 24 course of discovery, the Pappas Group obtained a copy of the December 5, 2015
                                                                                 25 email.
                                                                                 26            20.       On May 16, 2019, the Pappas Group filed a First Amended Cross-
                                                                                 27 Complaint naming additional defendants, including the Newmans and Newport
                                                                                 28 Sharkeez. On August 14, 2019, the Pappas Group filed a Second Amended Cross-
                                                                                      14954339.1:10461-0095
                                                                                                                                    -6-                                  Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 7 of 20 Page ID #:7




                                                                                  1 Complaint, which asserts causes of action for Libel, Trade Libel, Intentional
                                                                                  2 Interference with Contractual Relations, Intentional Interference with Prospective
                                                                                  3 Economic Advantage, Negligent Interference with Prospective Economic
                                                                                  4 Advantage and Unfair Competition against the Newmans and Newport Sharkeez. A
                                                                                  5 true and correct copy of the operative Second Amended Cross-Complaint is attached
                                                                                  6 hereto as Exhibit B.
                                                                                  7            21.       On November 19, 2019 Liberty caused to be issued, correspondence
                                                                                  8 advising that the Newmans and Newport Sharkeez would be provided with a
                                                                                  9 defense subject to a Reservation of Rights, including the right to seek
                                                                                 10 reimbursement of all costs, including defense fees pursuant to Buss v. Sup. Ct.,
                                                                                 11 (1997)16 Cal.4th 35. The subject Reservation of Rights letter expressly stated that
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 the Newmans would not be considered insureds unless their actions at issue were
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13 related to their duties as officers of Newport Sharkeez . The subject Reservation of
                                                 Attorneys at Law




                                                                                 14 Rights letter also explained that the Policy set forth many exclusions that could bar
                                                                                 15 or limit coverage. A true and correct copy of the subject Reservation of Rights letter
                                                                                 16 is attached hereto as Exhibit C.
                                                                                 17            22.       In February 2020, the Pappas Group issued a settlement demand of
                                                                                 18 $1,000,000.00. In response, Liberty via its counsel repeatedly requested copies of
                                                                                 19 any evidence, documents or information linking the Newmans' conduct at issue in
                                                                                 20 the Underlying Lawsuit to Newport Sharkeez. No such evidence, documents or
                                                                                 21 information were provided.
                                                                                 22            23.       On or about February 20, 2020 Furra advised the Newmans that he
                                                                                 23 was rescinding his Lease Agreement with them, provided a copy of the new lease
                                                                                 24 with the Pappas Group which runs from June 1, 2020 – May 31, 2035, returned all
                                                                                 25 of the monies the Newmans had provided in accordance with the terms of their 2016
                                                                                 26 Lease Agreement and dismissed his Complaint. That correspondence was directed
                                                                                 27 to the Newmans in their individual capacity and made no reference to Newport
                                                                                 28 Sharkeez. A true and correct copy of that correspondence is attached hereto as
                                                                                      14954339.1:10461-0095
                                                                                                                                   -7-                                 Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 8 of 20 Page ID #:8




                                                                                  1 Exhibit D.
                                                                                  2            24.       On March 2, 2020, the Newmans, in their individual capacity, with no
                                                                                  3 reference to Newport Sharkeez, filed a Complaint against Furra for Breach of
                                                                                  4 Contract and Specific Performance. That Complaint also asserted claims for
                                                                                  5 economic interference against the Pappas Group. A true and correct copy of that
                                                                                  6 lawsuit is attached hereto as Exhibit E.
                                                                                  7            25.       On April 7, 2020 the Pappas Group, as Cross-Defendants, issued a
                                                                                  8 California Statutory Offer to Compromise in the amount of $1,000,000.00. In
                                                                                  9 response, Liberty via its counsel again requested copies of any evidence, documents
                                                                                 10 or information linking the Newmans' conduct at issue in the Underlying Lawsuit to
                                                                                 11 Newport Sharkeez, so that the demand could be evaluated. No such evidence,
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12 documents or information have been provided to Liberty to date. Liberty's deadline
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13 to respond to the California Statutory Offer to Compromise in the Underlying
                                                 Attorneys at Law




                                                                                 14 Lawsuit was June 8, 2020.
                                                                                 15            26.       Liberty now seeks a declaration concerning its obligations to defend
                                                                                 16 and indemnify the Newmans and Newport Sharkeez in the Underlying Lawsuit.
                                                                                 17                                             THE POLICY
                                                                                 18            27.       The Policy includes numerous terms and conditions that are implicated
                                                                                 19 in this coverage dispute.
                                                                                 20            28.       The Policy provides coverage for officers of the Named Insured,
                                                                                 21 Newport Sharkeez, but only with respect to their duties as an officer of Newport
                                                                                 22 Sharkeez. The Policy provides:
                                                                                 23                      SECTION II – WHO IS AN INSURED
                                                                                 24                      1.     If you are designated in the Declarations as:
                                                                                 25                            ***
                                                                                 26                             d.     An organization other than a partnership, joint venture or
                                                                                 27                                    limited liability company, you are an insured. Your
                                                                                 28
                                                                                      14954339.1:10461-0095
                                                                                                                                      -8-                                    Case No.
                                                                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 9 of 20 Page ID #:9




                                                                                  1                                    "executive officers" and directors are insureds, but only
                                                                                  2                                    with respect to their duties as your officers or directors…"
                                                                                  3                      (CG 00 01 04 13, Section II (1)(d))
                                                                                  4            29.       Coverage A of the Policy only provides coverage for "bodily injury"
                                                                                  5 and/or "property damage" caused by an "occurrence" during the policy period or
                                                                                  6 "personal advertising injury". The Policy provides:
                                                                                  7                      SECTION I – COVERAGES
                                                                                  8                      COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
                                                                                  9                      LIABILITY
                                                                                 10                      1.    Insuring Agreement
                                                                                 11                      a.    We will pay those sums that the insured becomes legally
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                 12                            obligated to pay as damages because of "bodily injury" or
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                 13                            "property damage" to which this insurance applies. We will have
                                                 Attorneys at Law




                                                                                 14                            the right and duty to defend the insured against any "suit"
                                                                                 15                            seeking those damages. However, we will have no duty to
                                                                                 16                            defend the insured against any "suit" seeking         damages for
                                                                                 17                            "bodily injury" or "property damage" to which this insurance
                                                                                 18                            does not apply…
                                                                                 19                      b.    This insurance applies to "bodily injury" and "property damage"
                                                                                 20                            only if:
                                                                                 21                            (1)     The "bodily injury" or "property damage" is caused by an
                                                                                 22                                    occurrence that takes place in the "coverage territory";
                                                                                 23                            (2)     The "bodily injury" or "property damage" occurs during
                                                                                 24                                    the policy period…
                                                                                 25            30.       The Policy defines the terms "bodily injury" and "property damage" as
                                                                                 26 follows:
                                                                                 27                      3.    "Bodily Injury" means bodily injury, sickness or disease
                                                                                 28                            sustained by a person, including death resulting from any of
                                                                                      14954339.1:10461-0095
                                                                                                                                      -9-                                    Case No.
                                                                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 10 of 20 Page ID #:10




                                                                                   1                            these at any time.
                                                                                   2                      ***
                                                                                   3                      17.   "Property damage" means:
                                                                                   4                            a.     Physical injury to tangible property, including all resulting
                                                                                   5                                   loss of use of that property. All such loss of use shall be
                                                                                   6                                   deemed to occur at the time of the physical injury that
                                                                                   7                                   caused it; or
                                                                                   8                            b.     Loss of use of tangible property that is not physically
                                                                                   9                                   injured. All such loss of use shall be deemed to occur at
                                                                                  10                                   the time of the "occurrence" that caused it.
                                                                                  11                      (CG 00 01 04 13, pgs. 13 and 15 of 16)
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12            31.       Coverage B of the Policy provides coverage for Personal and
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13 Advertising Injury but sets forth several exclusions. The Policy provides:
                                                 Attorneys at Law




                                                                                  14                      SECTION I - COVERAGES
                                                                                  15                      COVERAGE B – PERSONAL AND ADVERTISING INJURY
                                                                                  16 LIABILITY
                                                                                  17                      ***
                                                                                  18                      2.    Exclusions
                                                                                  19                      This insurance does not apply to
                                                                                  20                            a.     Knowing Violation Of Rights Of Another
                                                                                  21                                   "Personal and advertising injury" caused by or at the
                                                                                  22                                   direction of the insured with the knowledge that the act
                                                                                  23                                   would violate the rights of another and would inflict
                                                                                  24                                   "personal advertising injury".
                                                                                  25                            b.     Material Published With Knowledge Of Falsity
                                                                                  26                                   "Personal and advertising injury" arising out of oral or
                                                                                  27                                   written publication, in any manner, of material, if done by
                                                                                  28
                                                                                       14954339.1:10461-0095
                                                                                                                                       -10-                                    Case No.
                                                                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 11 of 20 Page ID #:11




                                                                                   1                                   or at the direction of the insured with knowledge of its
                                                                                   2                                   falsity.
                                                                                   3                      (CG 00 01 04 13, Coverage B, Paragraph 2(a) and (b), pg. 6 of 16).
                                                                                   4            32.       The Policy also contains an endorsement that excludes coverage for
                                                                                   5 claims arising out of or premised upon disclosure of confidential or personal
                                                                                   6 information. The Policy provides:
                                                                                   7                      EXCLUSION - ACCESS OR DISCLOSURE OF
                                                                                   8                      CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-
                                                                                   9                      RELATED LIABILITY-WITH LIMITED BODILY INJURY
                                                                                  10                      EXCEPTION
                                                                                  11                      This endorsement modifies insurance provided under the following:
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12                      COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13                      ***
                                                 Attorneys at Law




                                                                                  14                      B.    The following is added to Paragraph 2. Exclusions of Section I –
                                                                                  15                            Coverage B – Personal and Advertising Injury Liability:
                                                                                  16                            2.     Exclusions
                                                                                  17                            This insurance does not apply to:
                                                                                  18                            Access Or Disclosure Of Confidential Or Personal
                                                                                  19                            Information
                                                                                  20                            "Personal and advertising injury" arising out of any access to or
                                                                                  21                            disclosure of any person's or organization's confidential or
                                                                                  22                            personal information, including patents, trade secrets, processing
                                                                                  23                            methods, customer lists, financial information, health
                                                                                  24                            information or any other type of nonpublic information."
                                                                                  25                      (CG 21 06 05 14)
                                                                                  26            33.       The Policy also contains an endorsement that excludes coverage for
                                                                                  27 punitive damages. The Policy provides:
                                                                                  28 / / /
                                                                                       14954339.1:10461-0095
                                                                                                                                      -11-                                     Case No.
                                                                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 12 of 20 Page ID #:12




                                                                                   1                      PUNITIVE DAMAGES EXCLUSION
                                                                                   2                      This endorsement modifies insurance provided under the following:
                                                                                   3                      COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                                                   4                      The following exclusion is added to Section I – COVERAGES, 2.
                                                                                   5 Exclusions:
                                                                                   6                      Punitive Damages
                                                                                   7                      Fines, penalties, punitive, exemplary, vindictive or other non-
                                                                                   8                      compensatory damages imposed upon the insured, or any multiplied
                                                                                   9                      portion of compensatory damages.
                                                                                  10            (HP GL 18 10 14)
                                                                                  11                                               COUNT I
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12        (THE NEWMANS ARE NOT CONSIDERED INSUREDS UNDER THE
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13             POLICY WITH RESPECT TO THE UNDERLYING LAWSUIT)
                                                 Attorneys at Law




                                                                                  14            34.       Liberty incorporates the allegations in paragraphs 1-30 as if fully stated
                                                                                  15 herein.
                                                                                  16            35.       As set forth above, Liberty is currently providing a defense to the
                                                                                  17 Newmans and Newport Sharkeez in the Underlying Lawsuit under a full
                                                                                  18 Reservation of Rights.
                                                                                  19            36.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  20 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                  21 defense, arises in part out of the Newmans' December 5, 2015 email. That email
                                                                                  22 was sent by the Newmans, in their individual capacity, makes no reference to
                                                                                  23 Newport Sharkeez and does not indicate it was issued on behalf of Newport
                                                                                  24 Sharkeez. A true and correct copy of that email communication is attached hereto
                                                                                  25 as Exhibit 5 to Exhibit B.
                                                                                  26            37.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  27 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                  28 defense, arises in part out of the Newmans' February 18, 2016 Restaurant Lease
                                                                                       14954339.1:10461-0095
                                                                                                                                      -12-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 13 of 20 Page ID #:13




                                                                                   1 Agreement with Furra for the Subject Property. There is no reference to Newport
                                                                                   2 Sharkeez in that Lease Agreement. Further, the lease was set to commence on June
                                                                                   3 1, 2020 and terminate on May 31, 2035. As part of the arrangement, since February
                                                                                   4 2016 and until commencement of the lease, the Newmans had paid to Furra an
                                                                                   5 additional $100,000.00 per year. A true and correct copy of the Newmans'
                                                                                   6 Restaurant Lease Agreement with Furra is attached hereto as Exhibit 4 to Exhibit
                                                                                   7 B. Liberty is informed and believes those monies were paid by the Newmans, in
                                                                                   8 their individual capacity, to Furra with no reference to Newport Sharkeez on the
                                                                                   9 subject checks.
                                                                                  10            38.       The Policy extends coverage to the executive officers and directors of
                                                                                  11 Newport Sharkeez, but only with respect to their duties as officers or directors of
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12 Newport Sharkeez.
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13            39.       Despite repeated requests by Liberty, the Newmans have failed to
                                                 Attorneys at Law




                                                                                  14 provide any evidence or information even suggesting that their actions, which serve
                                                                                  15 as the basis for the Second Amended Cross-Complaint in the Underlying Lawsuit,
                                                                                  16 were undertaken as part of their duties as officers of Newport Sharkeez.
                                                                                  17            40.       Because the Newmans' conduct, which gives rise to the Second
                                                                                  18 Amended Cross-Complaint in the Underlying Lawsuit, was not undertaken as part
                                                                                  19 of their duties as officers of Newport Sharkeez, they are not considered insureds
                                                                                  20 under the Policy.
                                                                                  21            41.       Liberty therefore respectfully requests that the Court declare that
                                                                                  22 Liberty has no duty or obligation to defend and/or indemnity the Newmans and/or
                                                                                  23 Newport Sharkeez in the Underlying Lawsuit.
                                                                                  24                                              COUNT II
                                                                                  25              (COVERAGE A IS NOT TRIGGERED UNDER THE POLICY)
                                                                                  26            42.       Liberty incorporates the allegations in paragraphs 1-38 as if fully stated
                                                                                  27 herein.
                                                                                  28 / / /
                                                                                       14954339.1:10461-0095
                                                                                                                                      -13-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 14 of 20 Page ID #:14




                                                                                   1            43.       Under Coverage A of the Policy, Liberty has the duty to defend and
                                                                                   2 indemnify the insured against any suit seeking damages because of bodily injury or
                                                                                   3 property damage to which the Policy applies.
                                                                                   4            44.       The Second Amended Cross-Complaint within the Underlying
                                                                                   5 Litigation does not assert any claim for bodily injury or property damage as defined
                                                                                   6 by the Policy. A true and correct copy of the operative Second Amended Cross-
                                                                                   7 Complaint is attached hereto as Exhibit B.
                                                                                   8            45.       Liberty therefore respectfully requests that the Court declare that
                                                                                   9 Liberty has no duty or obligation to defend and/or indemnity the Newmans and/or
                                                                                  10 Newport Sharkeez in the Underlying Lawsuit pursuant to Coverage A.
                                                                                  11                                              COUNT III
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12       (ACTS UNDERTAKEN WITH KNOWLEDGE THEY WOULD CAUSE
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13            PERSONAL ADVERTISING INJURY ARE EXCLUDED UNDER
                                                 Attorneys at Law




                                                                                  14                                           COVERAGE B)
                                                                                  15            46.       Liberty incorporates the allegations in paragraphs 1-42 as if fully stated
                                                                                  16 herein.
                                                                                  17            47.       As set forth above, Liberty is currently providing a defense to the
                                                                                  18 Newmans and Newport Sharkeez in the Underlying Lawsuit under a full
                                                                                  19 Reservation of Rights.
                                                                                  20            48.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  21 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                  22 defense, arises in part out of the Newmans' December 5, 2015 email to Furra. Via
                                                                                  23 that email communication, the Newmans advised Furra of the failed purchase/sales
                                                                                  24 discussions and made various statements about the Pappas Group, which are now
                                                                                  25 alleged to constitute Libel and Trade Libel. A true and correct copy of that email
                                                                                  26 communication is attached hereto as Exhibit 5 to Exhibit B.
                                                                                  27            49.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  28 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                       14954339.1:10461-0095
                                                                                                                                      -14-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 15 of 20 Page ID #:15




                                                                                   1 defense, arises in part out of the February 18, 2016, Restaurant Lease Agreement
                                                                                   2 that the Newmans, entered into with Furra for the Subject Property. That Restaurant
                                                                                   3 Lease Agreement is alleged to constitute Intentional Interference with Contractual
                                                                                   4 Relations, Intentional Interference with Prospective Economic Advantage,
                                                                                   5 Negligent Interference with Prospective Economic Advantage and Unfair
                                                                                   6 Competition under Business and Professions Code §17200. A true and correct copy
                                                                                   7 of the Newmans' Restaurant Lease Agreement with Furra is attached hereto as
                                                                                   8 Exhibit 4 to Exhibit B.
                                                                                   9            50.       Under Coverage B of the Policy, coverage is expressly excluded for
                                                                                  10 personal advertising injury caused by the insured with knowledge that the acts
                                                                                  11 would violate the rights of another and would inflict such injury. The Second
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12 Amended Complaint in the Underlying Lawsuit asserts that the Newmans knew the
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13 statements made in the December 5, 2015 email were false at the time made and
                                                 Attorneys at Law




                                                                                  14 knew the statements would violate the rights of the Pappas Group. It is also alleged
                                                                                  15 that the Newmans knew their Restaurant Lease Agreement with Furra, for the
                                                                                  16 Subject Property, interfered with the Pappas Group's contractual rights and future
                                                                                  17 earnings, and such violated their rights.
                                                                                  18            51.       Because coverage is excluded with respect to acts undertaken with
                                                                                  19 knowledge that they would violate the rights of another and would inflict personal
                                                                                  20 advertising injury, Liberty has no duty or obligation to defend and/or indemnity the
                                                                                  21 Newmans and/or Newport Sharkeez in the Underlying Lawsuit pursuant to
                                                                                  22 Coverage B.
                                                                                  23            52.       Liberty therefore respectfully requests that the Court declare that
                                                                                  24 Liberty has no duty or obligation to defend and/or indemnify the Newmans and/or
                                                                                  25 Newport Sharkeez in the Underlying Lawsuit pursuant to Coverage B.
                                                                                  26 / / /
                                                                                  27 / / /
                                                                                  28 / / /
                                                                                       14954339.1:10461-0095
                                                                                                                                      -15-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 16 of 20 Page ID #:16




                                                                                   1                                              COUNT IV
                                                                                   2           (MATERIAL PUBLISHED WITH KNOWLEDGE OF FALSITY IS
                                                                                   3                              EXCLUDED UNDER COVERAGE B)
                                                                                   4            53.       Liberty incorporates the allegations in paragraphs 1-49 as if fully stated
                                                                                   5 herein.
                                                                                   6            54.       As set forth above, Liberty is currently providing a defense to the
                                                                                   7 Newmans and Newport Sharkeez in the Underlying Lawsuit under a full
                                                                                   8 Reservation of Rights.
                                                                                   9            55.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  10 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                  11 defense, arises in part out of the Newmans' December 5, 2015 email to Furra. Via
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12 that email communication, the Newmans advised Furra of the failed purchase/sales
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13 discussions and made various statements about the Pappas Group, which are now
                                                 Attorneys at Law




                                                                                  14 alleged to constitute Libel and Trade Libel. A true and correct copy of that email
                                                                                  15 communication is attached hereto as Exhibit 5 to Exhibit B.
                                                                                  16            56.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  17 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                  18 defense, arises in part out of the February 18, 2016, Restaurant Lease Agreement
                                                                                  19 that the Newmans, entered into with Furra for the Subject Property. That Restaurant
                                                                                  20 Lease Agreement is alleged to constitute Intentional Interference with Contractual
                                                                                  21 Relations, Intentional Interference with Prospective Economic Advantage,
                                                                                  22 Negligent Interference with Prospective Economic Advantage and Unfair
                                                                                  23 Competition under Business and Professions Code §17200. A true and correct copy
                                                                                  24 of the Newmans' Restaurant Lease Agreement with Furra is attached hereto as
                                                                                  25 Exhibit 4 to Exhibit B.
                                                                                  26            57.       Under Coverage B of the Policy, coverage is expressly excluded for
                                                                                  27 personal advertising injury caused by the publication of statements known to be
                                                                                  28 false. The Second Amended Complaint in the Underlying Lawsuit asserts that the
                                                                                       14954339.1:10461-0095
                                                                                                                                      -16-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 17 of 20 Page ID #:17




                                                                                   1 Newmans knew the statements made in the December 5, 2015 email were false at
                                                                                   2 the time made. It is also alleged that those false statements helped the Newmans
                                                                                   3 secure their Restaurant Lease Agreement with Furra, for the Subject Property, which
                                                                                   4 interfered with the Pappas Group's contractual rights and future earnings.
                                                                                   5            58.       Because coverage is excluded with respect to statements published with
                                                                                   6 knowledge that they were false, Liberty has no duty or obligation to defend and/or
                                                                                   7 indemnify the Newmans and/or Newport Sharkeez in the Underlying Lawsuit
                                                                                   8 pursuant to Coverage B.
                                                                                   9            59.       Liberty therefore respectfully requests that the Court declare that
                                                                                  10 Liberty has no duty or obligation to defend and/or indemnify the Newmans and/or
                                                                                  11 Newport Sharkeez in the Underlying Lawsuit pursuant to Coverage B.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12                                              COUNT V
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13     (DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION IS
                                                 Attorneys at Law




                                                                                  14                               EXCLUDED FROM COVERAGE B)
                                                                                  15            60.       Liberty incorporates the allegations in paragraphs 1-56 as if fully stated
                                                                                  16 herein.
                                                                                  17            61.       As set forth above, Liberty is currently providing a defense to the
                                                                                  18 Newmans and Newport Sharkeez in the Underlying Lawsuit under a full
                                                                                  19 Reservation of Rights.
                                                                                  20            62.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  21 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                  22 defense, arises in part out of the Newmans' December 5, 2015 email to Furra. Via
                                                                                  23 that email communication, the Newmans advised Furra of the failed purchase/sales
                                                                                  24 discussions and made various statements about the Pappas Group's financial
                                                                                  25 condition, which are now alleged to constitute Libel and Trade Libel. Those
                                                                                  26 statements are alleged to include information about or based upon the Pappas
                                                                                  27 Group's finances which were confidential and/or private, and only known to the
                                                                                  28 Newmans because of the failed purchase/sales discussions. A true and correct copy
                                                                                       14954339.1:10461-0095
                                                                                                                                      -17-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 18 of 20 Page ID #:18




                                                                                   1 of that email communication is attached hereto as Exhibit 5 to Exhibit B.
                                                                                   2            63.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                   3 which Liberty has been providing the Newmans and Newport Sharkeez with a
                                                                                   4 defense, arises in part out of the February 18, 2016, Restaurant Lease Agreement
                                                                                   5 that the Newmans, entered into with Furra for the Subject Property. It is alleged that
                                                                                   6 the Newmans were able to secure the Restaurant Lease Agreement for the Subject
                                                                                   7 Property by making statements regarding confidential and/or private financial
                                                                                   8 information about the Pappas Group, which the Newmans allegedly obtained
                                                                                   9 because of the failed purchase/sales discussions. The Restaurant Lease Agreement
                                                                                  10 is alleged to constitute Intentional Interference with Contractual Relations,
                                                                                  11 Intentional Interference with Prospective Economic Advantage, Negligent
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12 Interference with Prospective Economic Advantage and Unfair Competition under
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13 Business and Professions Code §17200. A true and correct copy of the Newmans'
                                                 Attorneys at Law




                                                                                  14 Restaurant Lease Agreement with Furra is attached hereto as Exhibit 4 to Exhibit
                                                                                  15 B.
                                                                                  16            64.       Under Coverage B of the Policy, coverage is expressly excluded for
                                                                                  17 personal advertising injury arising out of any access to or disclosure of any person's
                                                                                  18 or organization's confidential or personal information, including financial
                                                                                  19 information or any other type of nonpublic information. The Second Amended
                                                                                  20 Complaint in the Underlying Lawsuit asserts that the Newmans used confidential
                                                                                  21 and/or private financial information about the Pappas Group, which the Newmans
                                                                                  22 allegedly obtained because of the failed purchase/sales discussions, in a manner that
                                                                                  23 constituted libel and trade libel in order to secure their Restaurant Lease Agreement
                                                                                  24 for the Subject Property, which interfered with the Pappas Group's contractual right
                                                                                  25 and future earnings.
                                                                                  26            65.       Because coverage is excluded with respect to personal advertising
                                                                                  27 injury arising out of any access to or disclosure of any person's or organization's
                                                                                  28 confidential or personal information, including financial information, Liberty has no
                                                                                       14954339.1:10461-0095
                                                                                                                                     -18-                                 Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 19 of 20 Page ID #:19




                                                                                   1 duty or obligation to defend and/or indemnify the Newmans and/or Newport
                                                                                   2 Sharkeez in the Underlying Lawsuit pursuant to Coverage B.
                                                                                   3            66.       Liberty therefore respectfully requests that the Court declare that
                                                                                   4 Liberty has no duty or obligation to defend and/or indemnify the Newmans and/or
                                                                                   5 Newport Sharkeez in the Underlying Lawsuit pursuant to Coverage B.
                                                                                   6                                              COUNT VI
                                                                                   7                           (PUNITIVE DAMAGES ARE EXCLUDED)
                                                                                   8            67.       Liberty incorporates the allegations in paragraphs 1-63 as if fully stated
                                                                                   9 herein.
                                                                                  10            68.       The Second Amended Cross-Complaint in the Underlying Lawsuit, for
                                                                                  11 which Liberty has been providing the Newmans and Newport Sharkeez with a
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12 defense, seeks punitive damages.
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                  13            69.       Punitive damages are expressly excluded from coverage under the
                                                 Attorneys at Law




                                                                                  14 Policy.
                                                                                  15            70.       For this reason, coverage is not available to the Newmans and/or
                                                                                  16 Newport Sharkeez for any punitive damages awarded.
                                                                                  17            71.       Liberty therefore respectfully requests that the Court declare that
                                                                                  18 coverage is unavailable to the Newmans and/or Newport Sharkeez for any punitive
                                                                                  19 damages that are awarded.
                                                                                  20                                      PRAYER FOR RELIEF
                                                                                  21            Wherefore, Liberty respectfully requests this Court enter a judgment in its
                                                                                  22 favor and against the Newmans and Newport Sharkeez:
                                                                                  23                      a.    Declaring Liberty has no obligation to defend or indemnify the
                                                                                                                Newmans because they are not insureds under the Policy with
                                                                                  24                            respect to the Underlying Lawsuit;
                                                                                  25                      b.    Declaring that Liberty has no obligation to defend and/or
                                                                                                                indemnify the Newmans and/or Newport Sharkeez because there
                                                                                  26                            are no claims for bodily injury or property damage at issue in the
                                                                                                                Underlying Lawsuit;
                                                                                  27
                                                                                                          c.    Declaring that Liberty has no obligation to defend and/or
                                                                                  28                            indemnify the Newmans and/or Newport Sharkeez because the
                                                                                       14954339.1:10461-0095
                                                                                                                                      -19-                                      Case No.
                                                                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                Case 8:20-cv-01272-JVS-JDE Document 1 Filed 07/16/20 Page 20 of 20 Page ID #:20




                                                                                   1                           exclusion for acts undertaken with knowledge they would cause
                                                                                                               personal advertising injury bars coverage;
                                                                                   2
                                                                                                          d.   Declaring that Liberty has no obligation to defend and/or
                                                                                   3                           indemnify the Newmans and/or Newport Sharkeez because the
                                                                                                               exclusion for material published with knowledge of falsity bars
                                                                                   4                           coverage;
                                                                                   5                      e.   Declaring that Liberty has no obligation to defend and/or
                                                                                                               indemnify the Newmans and/or Newport Sharkeez because the
                                                                                   6                           exclusion for the disclosure of confidential or personal
                                                                                                               information bars coverage;
                                                                                   7
                                                                                                          f.   Declaring that Liberty has may withdraw its defense of the
                                                                                   8                           Newmans and/or Newport Sharkeez in the Underlying Lawsuit;
                                                                                   9                      g.   Awarding Liberty the costs and attorneys' fees it has incurred to
                                                                                                               defend the Newmans and/or Newport Sharkeez in the Underlying
                                                                                  10                           Lawsuit for which it owed no duty to defend;
                                                                                  11                      h.   Awarding Liberty the costs incurred in bringing this declaratory
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                               judgment action; and
                                    TELEPHONE 949-757-4500 ♦ FAX 949-757-4550




                                                                                  12
                                         ALISO VIEJO, CALIFORNIA 92656
                                         6A LIBERTY STREET, SUITE 200




                                                                                                          i.   Further relief as this Court may deem appropriate.
                                                                                  13
                                                 Attorneys at Law




                                                                                  14 DATED: July 15, 2020                      WOOD, SMITH, HENNING & BERMAN LLP
                                                                                  15
                                                                                  16
                                                                                                                               By:
                                                                                  17
                                                                                                                                        DANIEL A. BERMAN
                                                                                  18                                                    TRACY M. LEWIS
                                                                                  19                                           Attorneys for Plaintiff, LIBERTY MUTUAL
                                                                                                                               INSURANCE EUROPE, LTD.
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       14954339.1:10461-0095
                                                                                                                                     -20-                                Case No.
                                                                                                                   COMPLAINT FOR DECLARATORY JUDGMENT
